Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 1 of 13                                  PageID #: 319




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
 vs.                                                     )    Criminal Action No. 15-00197-KD-N
                                                         )
 JAMES HILMER WADE, JR.,                                 )
                                                         )
         Defendant.                                      )


                                                     ORDER

         This action is before the Court on the Motion for Release, letters in support, motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c) and the Coronavirus Aid, Relief, and

 Economic Security Act (CARES Act), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516,

 filed pro se by Defendant James Hilmer Wade, Jr. (Docs. 102, 104, 105)1 and the United States’

 response (Doc. 107).

 I.      Background

         In August 2015, Defendant James Hilmer Wade, Jr. (Wade) and his co-defendant were

 indicted for offenses related to counterfeiting. (Doc. 1-1). Wade was charged with a counterfeiting

 conspiracy (Count One) and uttering counterfeit obligations (Count Four). (Doc. 1-1). Wade pled

 guilty to Count One. (Doc. 37 (Guilty Plea)). His total offense level was 13, his criminal history

 category was IV and his sentencing guideline range was 24 to 30 months. Wade was sentenced to



 1
   Wade moves pursuant to 18 U.S.C. 3142(i)(4) and 18 U.S.C. 3145(b). (Doc. 102 at 1). However, the Court construes
 Wade’s motion as brought pursuant to 18 U.S.C. § 3582(c) and the CARES Act. See United States v. Brown, 748 Fed.
 Appx. 286, (Mem)–287 (11th Cir. 2019) (citing United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990))
 (“Courts are obligated to ‘look behind the label’ of pro se inmate filings to determine whether they are cognizable
 under ‘a different remedial statutory framework.’” ).
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 2 of 13                    PageID #: 320




 a total term of twenty-four (24) months as to Count One followed by a three (3) year term of

 supervised release. (Doc. 54).

          In August 2018, the Court determined, and Wade admitted, that Wade violated the terms

 of his supervised release. (Doc. 76). The Court revoked the supervised release term; Wade was

 sentenced to 60 days. (Id.). The Court again revoked Wade’s supervised release term in May 2019

 after Wade again violated of the terms of his conditions of supervised release. (Doc. 88). Again,

 in May 2020, the Court again found Wade violated the terms of his supervised release. (Doc. 101).

 On June 5, 2020, Wade was sentenced to a term of ten months upon revocation of his supervised

 release term. (Doc. 101).

          In July 2020, Wade was housed in the Escambia County Jail awaiting transfer. (Doc. 102).

 By September 2020, Wade was located at the Plaquemine’s Parish Detention Center (PPDC) in

 Louisiana. (Doc. 104). Wade stated he remained in the PPDC as of October 2020. (Doc. 105). To

 date, the Court has ascertained that he is in the custody of the United States Marshal. The

 Plaquemines Parish Sheriff’s Office indicates Wade is located at the PPDC. See Plaquemines

 Parish     Sheriff’s   Office    Jail    Roster,   Plaquemines      Parish    Sheriff’s   Office,

 http://plaquemines.lavns.org/roster.aspx (last updated December 3, 2020).

          While Wade was at the Escambia County Correctional Center awaiting transfer, he filed a

 Motion for Release to home confinement on the basis that COVID-19 endangered his life due to

 his “chronic illnesses” of asthma and Hepatitis C. (Doc. 102). Wade stated that inmates at

 Escambia County Jail had tested positive for COVID-19. (Id.). Soon thereafter, Wade wrote the

 Court stating that he had been transferred to the Plaquemines Parish Detention Center in Louisiana

 and again moved the Court to release him to home confinement (Doc. 104). More recently, Wade

 wrote the Court stating he was still at the Detention Center and asked the Court to modify his 10-
                                                   2
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 3 of 13                       PageID #: 321




 month revocation sentence to time served, with the remainder added to his term of supervised

 release. (Doc. 105). He also moved the Court for compassionate release pursuant to 18 U.S.C. §

 3582(c) and the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No.

 116-136, § 12003(b)(2), 134 Stat. 281, 516. (Doc. 105). Wade identifies “[i]f released Home Plan

 is father’s residence, where I will every opportunity to finish all duties and requirements of the

 court and probation office. Will work from said home[,] proper protective equipment for Health

 Org. (masks) also Collins counseling [sessions] to be a productive member of society…” (Doc.

 102 at 2). And see (Doc. 105 at 2).

 II.    Exhaustion

        In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c), as amended

 by the First Step Act of 2018, provides that “the court . . . upon motion of the defendant after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

 to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant's facility, whichever is earlier, may reduce the term of

 imprisonment” after considering the [applicable] factors set forth in 18 U.S.C. § 3553(a)”, if the

 court finds extraordinary and compelling reasons which warrant a reduction in sentence. 18 U.S.C.

 § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239.

        According to the Federal Bureau of Prisons website, Wade is not in the Bureau of Prisons

 custody. See https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results. However, the

 Court has ascertained that he is in the custody of the United States Marshal awaiting transfer to a

 federal prison. Because Wade is not yet at a BOP facility, he is unable to apply for compassionate

 release through the BOP’s normal administrative process. As a result, “[t]he United States does

 not dispute that Wade’s motion to modify his sentence is properly before the Court.” (Doc. 107 at
                                                3
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 4 of 13                      PageID #: 322




 9, n.7). Thus, Wade may seek judicial modification of his term of imprisonment where

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

 The Court must also address the applicable factors set out in 18 U.S.C. § 3553(a).

 III.   Motion for Compassionate Release

        Once a sentence is imposed, the “authority of a district court to modify an imprisonment

 sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

 Cir. 2010); United States v. Shaw, 711 Fed.Appx. 552, 554-55 (11th Cir. 2017) (same).

 Specifically, the district court may not modify a term of imprisonment once it has been imposed

 except as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed.Appx. 727, 729

 (11th Cir. Feb. 25, 2020) (citing 18 U.S.C. § 3582(c)).

        The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the

 district court “may reduce the term of imprisonment (and may impose a term of probation or

 supervised release with or without conditions that does not exceed the unserved portion of the

 original term of imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. §

 3553(a),” if the district court finds that “extraordinary and compelling reasons warrant such a

 reduction” and the reduction is “consistent with applicable policy statements issued by the [United

 States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        “Extraordinary and compelling” reasons are not defined in the statute. Instead, Congress

 gave the Sentencing Commission the duty to promulgate general policy statements regarding

 sentence modifications pursuant to 18 U.S.C. § 3582(c)(1)(A) and stated that the Commission

 “shall describe what should be considered extraordinary and compelling reasons for sentence

 reduction, including criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).


                                                 4
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 5 of 13                                      PageID #: 323




 Congress also stated that “[r]ehabilitation of the defendant alone shall not be considered an

 extraordinary and compelling reason.” Id.

          Before the First Step Act was enacted, the Sentencing Commission promulgated the

 following policy statement:

          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
          3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
          term of supervised release with or without conditions that does not exceed the
          unserved portion of the original term of imprisonment) if, after considering the
          factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
          court determines that—

                   (1) (A) Extraordinary and compelling reasons warrant the reduction;
                   or . . .

                   (2) The defendant is not a danger to the safety of any other person
                   or to the community, as provided in 18 U.S.C. § 3142(g); and

                   (3) The reduction is consistent with this policy statement.

 U.S.S.G. § 1B1.13.2

          The Application Notes to the Policy Statement include four examples of extraordinary and

 compelling reasons for consideration of a reduction in sentence under § 3582(c)(1)(A): (A)

 Medical Conditions of the Defendant; (B) Age of the Defendant3; (C) Family Circumstances; and

 (D) Other Reasons. Wade argues his asthmatic bronchitis (asthma) and Hepatitis C diagnoses “are

 chronic enough [that he] could die from COVID-19.” (Doc. 102 at 1; Doc. 104 at 1). Thus, his




 2
   Subparagraph (B) provides for consideration of compassionate release if “[t]he defendant (i) is at least 70 years old;
 and (ii) has served at least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense
 or offenses for which the defendant is imprisoned[.]” Wade is 51 years old so subparagraph (B) cannot apply to him.
 3
   Subparagraph (B) requires the defendant be at least 65 years old. As noted supra, Wade is 51 years old so this
 example does not apply to him.

                                                            5
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 6 of 13                                      PageID #: 324




 explanation may fall within either Application Note 1(A)(ii)(I) “Medical Conditions of the

 Defendant” or 1(D) “Other Reasons.”

          To qualify for compassionate release under Subsection (A), Wade must demonstrate he is:

                   (I) suffering from a serious physical or medical condition,…that
                   substantially diminishes the ability of the defendant to provide self-care
                   within the environment of a correctional facility and from which he or she
                   is not expected to recover.

 U.S.S.G. §1B1.13 cmt. n. 1(A)(ii)(I). 4 More specifically, Wade argues he has two “chronic

 illnesses”—asthmatic bronchitis and Hepatitis C—which increase his risk for COVID-19. (Docs.

 102 at 1, 104 at 1, 105 at 1). In Wade’s September letter, he also notes he “had some flu like signs”

 and that he is “in fear for [his] life due to the COVID-19 virus in this facility…” (Doc. 104 at 1).

 Wade does not mention his flu-like symptoms in his October letter; Wade again references his “2

 chronic illnesses Asmatic [sic] Bronchitis (asthma) and Hepatitis …C” (Doc. 105 at 1).

          With respect to Wade’s Hepatitis C diagnosis, the CDC advises that “chronic liver

 disease…might increase your risk for severe illness from COVID-19. See People with Certain

 Medical         Conditions,         Centers         for       Disease         Control         and        Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last updated November 30, 2020) (emphasis added). Regarding Hepatitis C

 specifically, the CDC states, “[c]urrently, [as of May 5, 2020] we have no information about

 whether people with hepatitis B or hepatitis C are at increased risk for getting COVID-19 or having

 severe COVID-19.” Coronavirus Disease 2019 (COVID-19): People with Liver Disease, Centers



 4
    Wade does not allege that he has a terminal illness, that he has serious functional or cognitive impairment, or that
 he is experiencing deteriorating physical or mental health because of the aging process. He does not allege that his
 family circumstances meet the criteria 1(A) or that he meets the age requirement in 1(B) (at least 65 years old).
 U.S.S.G. § 1B1.13, cmt. n. 1(A)(i) & (ii)(II)(III), (B) & (C).

                                                           6
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 7 of 13                                    PageID #: 325




 for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/liver-disease.html (last updated May 5, 2020). It further recognizes that Hepatitis C is

 a liver infection that may result in long-term, chronic infections affecting the liver. See Viral

 Hepatitis: Hepatitis C Information, Centers for Disease Control and Prevention (last reviewed July

 28, 2020), https://www.cdc.gov/hepatitis/hcv/index.htm. Wade has not alleged that he has suffered

 liver damage or other long-term medical issues associated with or resulting from Hepatitis C. At

 sentencing, Wade did state he had Hepatitis C. (Doc. 50 at 12). But, Wade does not provide any

 medical documentation to show the details of his Hepatitis C diagnosis like when he was diagnosed

 or documentation to show how it has impacted his health. See United States v. Roden, 2020 WL

 3871168, at *3 (W.D. Va. July 9, 2020) (finding defendant in his forties, recently diagnosed with

 Hepatitis C, did not meet his burden of showing extraordinary and compelling reasons to justify

 his release); United States v. Hilliard, No. 17 CR 35-01 (VB), 2020 WL 3182778 (S.D.N.Y June

 15, 2020) (denying a motion to release by a defendant who was forty years old with asymptomatic

 hepatitis C but no other high-risk ailments); and United States v. Abeyta, 2020 WL 4593216, at

 *3 (D. Colo. Aug. 11, 2020) (denying compassionate release on the basis of Hepatitis C where

 there was no evidence before the court that the defendant was actually immunocompromised or

 had sustained liver damage).

         Additionally, Wade does not argue that having Hepatitis C diminishes his ability to provide

 self-care while in prison.5 He does not provide any documentation or detail regarding the severity




 5
   The Bureau of Prison’s Program Statement No. 5050.50 addressing “Compassionate Release/Reduction in
 Sentence” Procedures for Implementation of 18 U.S.C. §§ 3582 and 42059g)” identifies a “Debilitated Medical
 Condition” and states that reduction in sentence “consideration may also be given to inmates who have an incurable,
 progressive illness or who have suffered a debilitating injury from which they will not recover. The BOP should
 consider a RIS if the inmate is: Completely disabled, meaning the inmate cannot carry on any self-care and is totally
                                                          7
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 8 of 13                                      PageID #: 326




 of his Hepatitis C diagnosis or how it has affected his health to date. See e.g., United States v.

 Zamor, 460 F.Supp.3d 1314, 1317 (S.D. Fla. 2020) (denying petitioner’s motion for compassionate

 release where he claimed to have asthma and liver disease but provided no details as to the nature

 or severity of his ailments); United States v. Pearson, 2020 WL 5095238, at *3 (M.D. Fla. Aug.

 28, 2020) (holding hepatitis C, under control, and benign mass under rib cage do not support

 compassionate release); United States, v. Barnes, 2020 WL 3606354 (E.D. La. July 2, 2020)

 (Inmate with asymptomatic hepatitis C as well as a bullet wound in his lung does not present risk

 factor; release denied).6 Likewise, Wade does not allege that his health conditions are significantly

 deteriorating, and “the BOP Director has not found COVID-19 alone to be a basis for

 compassionate release.” United States v. Alvarez, 2020 WL 2572519, at *6 (S.D. Fla. May 21,

 2020) (quoting United States v. Harris, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020)).

          As to Wade’s contention that he suffers from “asthmatic bronchitis (asthma),” CDC

 guidance indicates individuals with moderate to severe asthma and people with chronic obstructive

 pulmonary disease are at a higher risk of contracting severe illness due to COVID-19. People with


 confined to a bed or chair; or Capable of only limited self-care and is confined to a bed or chair more than 50% of
 waking hours.”
 6
    See also United States v. Barton, 2020 WL 5994551, at *3 (M.D. Fla. Oct. 9, 2020) (denying motion for
 compassionate release for petitioner claiming to suffer from liver damage, sciatica, and obesity where petitioner failed
 to allege these conditions inhibited his ability to care for himself in prison); United States v. Crawford, 2019 WL
 6615188, at *5 (M.D.N.C. Dec. 5, 2019) (finding that Crawford's “medical records reveal a variety of ailments,
 including Hepatitis C, carpal tunnel syndrome, hypertension, esophageal reflux, urinary tract infection, and
 osteoarthrosis for which he has received extensive treatment” but Crawford did not demonstrate that “any of his
 illnesses have substantially diminished his ability to care for himself while incarcerated in the BOP”); United States
 v. Marquez, 2020 WL 6044319, at *5-6 (E.D. Cal. Oct. 13, 2020) (denying compassionate release motion where the
 court “err[ed] on the side of caution” in concluding 36 year old who has Hepatitis C “may be immunocompromised
 and have liver damage” but found conditions of confinement did not hinder defendant’s ability to provide self-care
 and it did not appear there is evidence defendant was suffering or receiving inadequate care for Hepatitis C); United
 States v. Abeyta, No. 14-cr-00029-PAB-01, 2020 WL 4593216, at *3 (D. Colo. Aug. 11, 2020) (denying
 compassionate release on the basis of Hepatitis C where there was no evidence before the court that the defendant was
 actually immunocompromised or had sustained liver damage).


                                                            8
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 9 of 13                                      PageID #: 327




 Certain      Medical       Conditions,        Centers         for   Disease      Control       and      Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last updated November 30, 2020). And see (Doc. 102 at 1 (classifying his illness

 as “asmatic broncitis [sic] (asthma)); Doc. 105 at 1 (same)). The CDC explains that chronic

 obstructive pulmonary disease includes chronic bronchitis. People with Certain Medical

 Conditions, Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last updated November 30,

 2020). The CDC does not assess risk factors for “asthmatic bronchitis” specifically. Wade does

 not provide any medical documentation as to this diagnosis; he does not specify the severity of his

 asthma nor does he specify whether he suffers from chronic bronchitis.

          Moreover, for a medical condition to qualify as an extraordinary and compelling reason,

 the condition must “substantially diminish[ ] the ability of the defendant to provide self-care within

 the environment of a correctional facility and [is one] from which he or she is not expected to

 recover.” U.S.S.G. § 1B1.13 n.1(A)(ii). Here, Wade has failed to demonstrate the severity of his

 conditions7 or the effect these conditions have on his ability to care for himself while incarcerated.

 United States v. Smith, 2020 WL 2512883, at *6 (M.D. Fla. May 15, 2020); United States v.

 Johnson, 2020 WL 2449343, at *1 (S.D. Ga. May 12, 2020). 8 And see (Doc. 107 at 9-10



 7
   Though Wade asserts he “had some flu signs” in September 2020, Wade did not assert his flu-like symptoms
 worsened in his October letter to the Court; he did not mention these symptoms at all. (Doc. 105). And, as with Wade’s
 Hepatitis C and asthmatic bronchitis conditions, Wade did not assert his “flu signs” diminished his ability to provide
 self-care while in prison.
 8
   The Bureau of Prison’s Program Statement No. 5050.50 addressing “Compassionate Release/Reduction in
 Sentence” Procedures for Implementation of 18 U.S.C. §§ 3582 and 42059g)” identifies a “Debilitated Medical
 Condition” and states that reduction in sentence “consideration may also be given to inmates who have an incurable,
 progressive illness or who have suffered a debilitating injury from which they will not recover. The BOP should
 consider a RIS if the inmate is: Completely disabled, meaning the inmate cannot carry on any self-care and is totally
                                                           9
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 10 of 13                                  PageID #: 328




 (responding to Wade’s motion, the United States acknowledges Wade did not offer evidence of

 his medical conditions or the ability of PPDC to provide adequate medical care)). Wade also

 alleges inmates at the PPDC have COVID-19 and because of his “chronic illnesses…COVID-19

 could kill [him] without proper medical attention.” (Doc. 105 at 2). But he does not allege, nor has

 he offered evidence, that the PPDC is unable to provide adequate medical care.

         Application Note 1(D), the district court may consider “Other Reasons” if “[a]s determined

 by the Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C).” Id., cmt. n. (1)(D). In its present version, subparagraph (D) “leaves identification of

 other ‘extraordinary and compelling reason[s]’ to the Director of the Bureau of Prisons.” United

 States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019). But now

 that the First Step Act allows the inmate to file for compassionate release without the BOP’s

 support, it is unclear what “other” reasons can be relied upon for compassionate release.

 However, the Court finds that until the Sentencing Commission amends its Policy Statement

 “those other extraordinary and compelling reasons should be comparable or analogous to what the

 Commission has already articulated as criteria for compassionate release.” United States v. Fox,

 2019 WL 3046086, at *3. Wade’s concerns about contracting COVID-19 because of “the COVID-

 19 virus in this facility[,]” PPDC, standing alone or in combination with his alleged “chronic

 conditions,” is not comparable or analogous to any of the criteria identified in the Policy Statement.

 (Doc. 104 at 1).




 confined to a bed or chair; or Capable of only limited self-care and is confined to a bed or chair more than 50% of
 waking hours.”

                                                         10
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 11 of 13                                 PageID #: 329




         Additionally, the Court must consider the relevant sentencing factors found in 18 U.S.C. §

 3553(a). See 18 U.S.C. § 3582(c)(1)(A). After consideration, the Court finds the relevant factors

 in Section 3553(a) do not weigh in favor of early release. In addition to the conduct underlying

 Wade’s instant offense of conviction, Wade’s term of supervised release has been revoked three

 times for failing to participate in mental health and drug addiction treatment, and for the continued

 use of drugs. This indicates that Wade is a danger to himself and to the community, even while

 supervised.

         Based on the foregoing, as well as Wade’s criminal history and offense of conviction,9 he

 has demonstrated a lack of respect for the law and a disregard for the terms of his supervision. And

 see United States v. Wells, 2020 WL 4747717, *3 (E.D. La. Aug. 17, 2020) (finding same for

 defendant whose previous probationary periods had been revoked “no less than five times.”). Early

 release would not meet the need for the sentence imposed to “to promote respect for the law,” “to

 provide just punishment for the offense,” to “afford adequate deterrence to criminal conduct” and

 “to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(A), (B), &

 (C).

 IV.     CARES Act

         Wade also moves for relief pursuant to the Coronavirus Aid, Relief, and Economic Security

 Act (CARES Act), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516; his motion is DENIED.

 See (Doc. 105). Previously, under 18 U.S.C. § 3624(c)(2), the Bureau of Prisons had authority to

 “place a prisoner in home confinement for the shorter of 10 percent of the term of imprisonment


 9
  Among the factors to be considered when imposing a sentence, the Court may consider the “nature and circumstances
 of the offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).


                                                        11
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 12 of 13                                   PageID #: 330




 of that prisoner or 6 months.” Under the CARES Act, effective March 27, 2020, the BOP Director

 was permitted to lengthen the maximum amount of time a prisoner may be placed in home

 confinement, in certain circumstances and during a specified period of time after the declaration

 of national emergency due to COVID-19, if the Attorney General found that emergency conditions

 would materially affect the functioning of the BOP. CARES Act, Pub. L. 116-136, §

 12003(b)(2).10

         On April 3, 2020, Attorney General William Barr made this finding and gave the Director

 authority to exercise this discretion. The Director was directed to “immediately review all inmates

 who have COVID-19 risk factors, as established by the CDC, starting with the inmates

 incarcerated at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you

 determine that COVID-19 is materially affecting operations.” Memorandum from Attorney

 General William Barr to Director of Bureau of Prisons, Increasing Use of Home Confinement at

 Institutions        Most          Affected          by        COVID-19             (April         3,        2020),

 https://www.justice.gov/file/1266661/download.

         However, the CARES Act did not give the Court authority to direct the BOP to consider

 Wade for home confinement or to direct the BOP to place him in home confinement for the

 remainder of his sentence. Under 18 U.S.C. § 3621(b), it is the BOP that “shall designate the place

 of the prisoner’s confinement”.

 V.      Conclusion



 10
     “Home Confinement Authority. During the covered emergency period, if the Attorney General finds that
 emergency conditions will materially affect the functioning of the Bureau, the Director of the Bureau may lengthen
 the maximum amount of time for which the Director is authorized to place a prisoner in home confinement under the
 first sentence of section 3624(c)(2) of title 18, United States Code, as the Director determines appropriate.” CARES
 Act, P.L. 116-136, § 12003(b)(2) (2020).

                                                          12
Case 1:15-cr-00197-KD-N Document 108 Filed 12/04/20 Page 13 of 13               PageID #: 331




        For the reasons stated herein, Wade’s motion for compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i) (Doc. 102) is DENIED; and Wade’s motion pursuant to the Coronavirus

 Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No. 116-136, § 12003(b)(2), 134

 Stat. 281, 516 is also DENIED.

        DONE and ORDERED this 4th day of December 2020.


                                           s / Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              13
